Citation Nr: 9917461	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  90-50 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by right eye pain and blurred vision.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

3.  Entitlement to service connection for temporomandibular 
joint syndrome.  

4.  Entitlement to an increased rating for spondylolisthesis 
of L5-S1, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
spondylolisthesis of L5-S1, and assigned a 10 percent 
disability rating, effective from January 1987.  
In April 1992, April 1994 and March 1999, hearings were held 
before Lawrence M. Sullivan, who is the Board member issuing 
this decision and remand and who was designated by the 
Chairman to conduct those hearings, pursuant to 38 U.S.C.A. 
§ 7102(b) (West Supp. 1998).  

In September 1994, the Board issued a final decision which 
denied the veteran's appeal on several issues including: 
entitlement to service connection for temporomandibular joint 
syndrome; entitlement to service connection for a disability 
manifested by right eye pain and blurred vision; entitlement 
to service connection for a cervical spine disability and 
entitlement to an evaluation in excess of 10 percent for 
spondylolisthesis of L5-S1.  The veteran appealed only the 
issue of entitlement to an evaluation in excess of 10 percent 
for spondylolisthesis of L5-S1 to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In January 1996, the Court granted a motion 
to vacate the part of the Board's September 1994 decision 
dealing with the back rating and remanded that issue to the 
Board for further action.  

In September 1996, the Board Remanded the case for records 
and examination of the veteran.  At that time, the only issue 
was entitlement to an increased rating for spondylolisthesis 
of L5-S1.  While the case was in Remand status, additional 
issues were developed for consideration by the Board.  

The November 1998 statement of the case identified the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.  

The November 1998 statement of the case also identified the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
cervical spine disorder.  At the March 1999 Board hearing, 
the representative asserted that the cervical spine claim 
included cervical subluxation complex with associated 
headaches, temporomandibular joint (TMJ) syndrome, and pain 
in the shoulders, hands, ears and throat.  

In September 1994, the Board issued a decision denying 
service connection for TMJ syndrome.  The veteran did not 
appeal that issue to the Court.  In the rating decision of 
November 1997 and the statement of the case of February 1998, 
the RO did not address whether the veteran had submitted new 
and material evidence to reopen the claim.  However, review 
of the record reveals new evidence.  At the time of the 
September 1994 Board decision, there was no evidence 
connecting the TMJ symptoms in service to the current 
diagnosis.  The veteran has submitted medical opinions 
supporting a connection.  This is new and material evidence 
which was not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  The Board finds that the issue has 
been properly styled as entitlement to service connection for 
temporomandibular joint syndrome, for consideration on a de 
novo basis, considering all evidence, both old and new.  See 
Winters v. West; 12 Vet. App. 203 (1999); Elkins v. West; 
12 Vet. App. 209 (1999). 

At the March 1999 Board hearing, the representative asserted 
that the claim for an increased rating for spondylolisthesis 
of L5-S1 included arthritis and associated pain radiating 
into the stomach, ribs, chest, hips, legs and feet.  The 
representative also said that the claim for an increased 
rating for generalized anxiety disorder included sleep 
disturbance.  

The issues of entitlement to service connection for TMJ, 
entitlement to an increased rating for spondylolisthesis of 
L5-S1, entitlement to an increased rating for generalized 
anxiety disorder and entitlement to a total disability rating 
based on individual unemployability are the subjects of a 
Remand at the end of this decision.  


FINDINGS OF FACT

1.  In September 1994, the Board denied service connection 
for right eye pain with blurred vision on the basis that 
there was no evidence of a current eye abnormality.  

2.  In July 1998, the veteran submitted the report of a June 
1998 examination showing eye abnormalities.  

3.  The veteran has submitted evidence for his right eye 
claim which was not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  In September 1994, the Board denied service connection 
for a cervical spine disability on the basis that there was 
no evidence of a connection between the current disability 
and disease or injury during service.  

5.  Since the Board's September 1994 decision, the veteran 
has submitted evidence from trained medical personnel which 
connects his cervical spine disability to disease or injury 
during service.  

6.  The veteran has submitted evidence for his cervical spine 
claim which was not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The evidence that was received subsequent to the 
September 1994 Board decision is new and material and serves 
to reopen the veteran's claim for service connection for 
right eye pain. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. §§ 3.156, 21.1100 (1998).

2.  The evidence that was received subsequent to the 
September 1994 Board decision is new and material and serves 
to reopen the veteran's claim for service connection for a 
cervical spine disability.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 21.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Eye

In September 1994, the Board issued a final decision which 
denied the veteran's appeal on several issues including 
entitlement to service connection for a disability manifested 
by right eye pain and blurred vision.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

The first question is whether this is the same claim.  That 
is, is the veteran now claiming the same disability as 
before?  Is the veteran claiming benefits on the same basis 
as before?  In this case, the disability was previously 
referred to as a disability manifested by right eye pain and 
blurred vision, now it is still described the same way.  
Further, the veteran is still claiming benefits on a direct 
basis as a result of right eye symptoms in service.  The 
Board finds this is the same claim.  Consequently, it is 
appropriate to style the issue as whether the veteran has 
submitted new and material evidence to reopen the claim.  

Next, the Board must determine if new and material evidence 
has been presented to reopen the claim.  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

The determination if new and material evidence has been 
presented is a 2 part analysis with each part having 2 
subparts.  

1.  The evidence must be "new."  

a.  It must not have previously been 
submitted to agency decision makers.  

b.  It must be neither cumulative nor 
redundant.  

2.  The evidence must be "material."  

a.  It must bears directly and 
substantially upon the specific 
matter under consideration.  

b.  By itself or in connection with 
evidence previously assembled it must 
be so significant that it must be 
considered in order to fairly decide 
the merits of the claim.  

In September 1994, the Board denied service connection for a 
right eye disability on the basis that there was no evidence 
of a current eye disability from a competent source.  To 
reopen his claim, the veteran has submitted the report of a 
June 1998 eye examination which shows abnormalities.  Such 
evidence was not previously submitted to agency decision 
makers.  It bears directly and substantially upon the 
specific matter under consideration.  It is neither 
cumulative nor redundant.  It is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence meets the requirements of 38 C.F.R. 
§ 3.156 (1998) and requires that the right eye claim be 
reopened.  38 U.S.C.A. § 5108 (West 1991).  

The next step is to determine if the claim is well grounded.  
See Winters v. West; 12 Vet. App. 203 (1999); Elkins v. West; 
12 Vet. App. 209 (1999).  Here, there is no evidence of a 
connection between the current disability and the symptoms in 
service.  The veteran has also asserted that his eye 
disability is due to service-connected disability but has not 
offered any evidence of a connection.  Because there is no 
evidence to connect the current disability to disease or 
injury during service, or to service-connected disability, 
the claim is not well grounded.   See Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Although the claim is not well grounded it would be premature 
to deny the claim at this time.  In making a claim for 
service connection, the claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  VA has a duty to inform the claimant of the 
evidence he must submit to make his claim well grounded.  
38 U.S.C.A. § 5103(a) (West 1991).  Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  A search of the Board's previous 
decision, the current rating decision and statement of the 
case reveals that the veteran was not told that he must 
submit evidence which connects the current disability to 
disease or injury during service or to service-connected 
disability.  

In Sutton v. Brown, 9 Vet. App. 553, 564 (1996) (citing 
Bernard, 4 Vet. App. at 394), the Court stated:

[W]hen the Board addresses in its 
decision a question that has not been 
addressed by the RO, it must consider (1) 
whether the claimant has been given both 
adequate notice of the need to submit 
evidence or argument on that question and 
an opportunity to submit such evidence 
and argument and to address that question 
at a hearing, and (2) whether, if such 
notice has not been provided, the 
claimant has been prejudiced thereby.  

See also Curry v. Brown, 7 Vet. App. 59, 66-67 (1994). As a 
general matter, Sutton and Bernard, both supra, stand for the 
proposition that the Board should not consider issues not 
considered by the RO decision on appeal to it and if the 
Board does so it should do so only with the full and informed 
participation of the appellant.  Donovan v. Gober, 10 Vet. 
App. 404 (1997).  Consequently, the issue of entitlement to 
service connection for right eye pain with blurred vision 
will be REMANDED to the RO, in order to afford the veteran an 
opportunity to submit evidence that his eye claim is well 
grounded.  

If there is evidence that the claim is well grounded claim, 
the claim will be evaluated on the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Winter; Elkins.  

Cervical Spine

The principles pertaining to the reopening of claims are 
discussed above.  In September 1994, the Board denied service 
connection for a cervical spine disorder on the basis that 
there was no evidence connecting it to disease or injury 
during service.  In a letter dated in July 1996, Michael R. 
Wild, D.C., expressed the opinion that the veteran sustained 
a neck injury in service resulting in current symptoms.  In 
August 1997, Dr. Wild explained that symptoms noted by the 
deceased Dr. Ball during and after service could be 
continuing manifestations of a cervical spine disorder.  In 
other letters, notably one dated in November 1997, Dr. Wild 
expanded upon his opinion of a connection to injury in 
service.  See 38 C.F.R. § 3.303 (1998); Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  A letter from the Chester 
Family Chiropractic Clinic reports on a February 1998 
examination of the veteran and contained an opinion relating 
the veteran's spine problems to service.  In a letter dated 
in February 1999, Kurt Link, M.D., of the VA Medical Center 
(VAMC), connected injury in service to the veteran's neck 
problems.  

These medical opinions were not previously submitted to 
agency decision makers.  They are neither cumulative nor 
redundant.  They respond to the basis of the prior denial, so 
they bear directly and substantially upon the specific matter 
under consideration.  They are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  This meets the criteria of 38 C.F.R. § 3.156 (1998) 
for new and material evidence.  As the veteran has submitted 
new and material evidence in his claim for service connection 
for a cervical spine disability, the claim must now be 
evaluated on a de novo basis, considering all the evidence, 
both old and new.  38 U.S.C.A. § 5108 (West 1991).  

The next question is whether the claim is well grounded.  The 
Board finds that the above cited opinions provide evidence of 
current disability and connect it to injury in service.  This 
is competent evidence of a well grounded claim.  See Caluza.  

Since the claim is well grounded, the next step will be 
evaluating the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Winter; Elkins.  

In evaluating the evidence, the Board notes that magnetic 
resonance imaging (MRI) of the head, in November 1990, had 
findings which the doctor indicated might have been from an 
automobile accident a year and a half earlier.  None of the 
opinions which linked the neck disability to the low back 
disability mentioned consideration of the accident.  In as 
much as the accident occurred shortly before the 
manifestation of neck symptoms and apparently involved trauma 
to the head area, complete evidence as to the injury should 
be obtained.  


ORDER

The petition to reopen a claim for right eye pain with 
blurred vision is granted.  The petition to reopen a claim 
for cervical spine disability is granted.  


REMAND

As discussed above, the veteran is notified that he must 
submit evidence from a competent witness which connects a 
right eye disability to disease or injury in service.  

The November 1990 MRI indicated that the automobile accident 
happened a year and a half earlier, which would be 
approximately mid-1989.  There are few medical records for 
this period.  Further, there are few records in the claims 
folder leading up to the 1991 neck surgery.  The neck was not 
at issue when the Board previously Remanded the case.  This 
issue requires earlier records to complete the evidentiary 
picture.  Any pertinent VA or private records should be 
obtained.  Also, the veteran may submit evidence as to the 
affect of the automobile accident on his neck.  

In a letter dated in October 1997, William E. Hunter, D.D.S., 
Chief of the Dental Service, Hunter Holmes McGuire VAMC, 
noted that the service medical records showed the veteran was 
seen for TMJ pain in 1974.  The dentist related the current 
TMJ to the symptoms in 1974.  In its 1994 decision, the Board 
noted this service medical record and others which showed 
that, during service, medical personnel did further 
evaluations and determined that the veteran did not have TMJ 
syndrome.  Dr. Hunter failed to discuss this evidence of 
further evaluations and it is not clear whether he had an 
opportunity to review that evidence.  Dr. Hunter should be 
asked to review the complete record and provide a complete 
explanation for the basis of his opinion.  Consequently, the 
issue of entitlement to service connection for TMJ is 
Remanded to the RO.  

The veteran produced a private electromyogram (EMG) report in 
support of his claim.  Considering the private report and the 
veteran's complaints of radiating pain and other neurologic 
deficits, in the September 1996 Remand, the Board requested 
an EMG study of the lower extremities.  This has not been 
done.  The representative has specifically asked that the EMG 
study be accomplished.  A Remand by the Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the Remand, 
either personally or as "the head of the Department."  
38 U.S.C. § 303.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the EMG of the lower extremities should be 
done.  Therefore, the issue of entitlement to an increased 
rating for spondylolisthesis of L5-S1 must again be Remanded 
to the RO.  The Board notes that a physician concluded that a 
myelogram should not be done.  That invasive procedure should 
not be confused with the non-invasive EMG.  Of course, if the 
physician feels that the EMG could be injurious to the 
veteran, that should be explained and the testing not done.  
The explanation given by the Court in Stegall was to help the 
veteran with the development of his claim, not endanger him, 
so the Court would not require dangerous tests.  

The case was previously remanded to examine the veteran in 
accordance with 38 C.F.R. §§ 4.40, 4.45, as discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, on the 
January 1997 VA examination, the veteran limited his back 
motion in a way which was inconsistent with other findings.  
The Court has held that the duty to assist the veteran in the 
development of his claim is not a one-way street and the 
veteran must cooperate with his examination.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  This remand affords the 
veteran another opportunity to cooperate with an examination.  
Further, the examiner indicated the possibility of 
exacerbations; these could be evaluated during a 
hospitalization for observation and evaluation.  Also, it is 
appropriate to have a medical opinion based on the EMG 
results and examination of the veteran.  For these reasons, 
and the psychiatric examination discussed below, it is 
appropriate to afford the veteran another opportunity for a 
VA examination during a hospitalization for observation and 
evaluation.  

Letters from the veteran describe anxiety and sleep 
impairment.  It is particularly argued that sleep impairment 
is a substantial manifestation of the service-connected 
anxiety.  In a letter dated in February 1999, Dr. Link of the 
VAMC reported that medication for chronic anxiety and sleep 
disorder had been prescribed with varied results.  Further, 
Dr. Link reported that because of physical problems, the 
veteran experienced depression, anxiety, sleep dysfunction 
and nervous tension which regularly incapacitated him.  The 
extent of the incapacity was not indicated.  The most recent 
VA mental examination of February 1997 provided very limited 
findings.  There was no information as to affect, speech, 
panic attacks, understanding, memory, judgment, abstract 
thinking, or mood.  An examination report must contain 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Since the veteran has repeatedly 
complained of sleep problems, a complete psychiatric 
assessment should be done during a hospitalization for 
observation and evaluation.  

Action on the claim for a total disability rating, for 
compensation purposes, due to individual unemployability, 
must be deferred pending Remand development.  

The issues of entitlement to service connection for a 
disability manifested by right eye pain and blurred vision, 
entitlement to service connection for a cervical spine 
disability; entitlement to service connection for TMJ, 
entitlement to an increased rating for spondylolisthesis of 
L5-S1, entitlement to an increased rating for generalized 
anxiety disorder, and entitlement to a total disability 
rating, for compensation purposes, based on individual 
unemployability are REMANDED to the RO for the following 
development:  

1.  The veteran must submit evidence of a 
well grounded claim.  Specifically he must 
submit evidence which connects a current 
right eye disability to disease or injury 
during service or to a service-connected 
disability.  The RO should give the 
veteran an opportunity to submit such 
evidence and, if he does, the RO should 
consider the claim for service connection 
for right eye pain and blurred vision on a 
de novo basis, evaluating all evidence of 
record, both old and new.  

2.  The RO should ask the veteran for a 
complete list of doctors and hospitals 
which treated him for the residuals of his 
automobile accident.  If he was 
represented in relation to the accident, 
the name and address of the representative 
should also be requested.  The appropriate 
releases should be requested.  Thereafter, 
the RO should ask the listed doctors, 
hospitals and representative for a 
complete copy of the veteran's medical 
records.  

William Fleming, M.D., apparently treated 
the veteran at the VA Medical Center 
(VAMC) (see letter dated in April 1989) 
and later in private practice (see letter 
dated in August 1990).  The veteran should 
complete the appropriate release.  The RO 
should ask Dr. Fleming for a complete copy 
of the veteran's records.  

Releases for and records from the 
following should also be specifically 
requested:  G. W. Chirkinian, D.C. and Kim 
E. Marsh, M.D.  

A complete copy of the veteran's VAMC 
records from August 1986 through August 
1991 should be obtained from the VAMC by 
the RO.  (There was a notable increase in 
back complaints after the August 1986 VA 
examination.  Records since August 1991 
were previously requested.)  

3.  The entire claims folder, including 
the service medical records should be 
referred to William E. Hunter, D.D.S., 
Chief of the Dental Service, Hunter Holmes 
McGuire VAMC.  If he has transferred to 
another VAMC, the file should be directed 
to him there.  If he is no longer employed 
by VA, that fact should be noted in the 
file and the file and questions herein 
referred to the current Chief of the 
Dental Service, Hunter Holmes McGuire 
VAMC.  The dentist should respond to the 
following questions:

a.  Was his previous opinion based on a 
complete review of the service medical 
records?  

b.  In a clinical note dated March 19, 
1974, the veteran had left ear symptoms.  
There was also the report of "Sl. Left 
TMJ pain."  A consultation report the 
next day shows the veteran was seen at the 
dental clinic and it was determined that 
there was no TMJ syndrome and the pain did 
not originate from dental origin.  The 
dentist should explain his conclusion in 
light of this evidence.  

c.  The dentist should explain the basis 
for his conclusion that a current TMJ is 
related to symptoms in service.  

3.  The veteran should be scheduled for 
hospitalization at a VAMC for observation 
and evaluation.  

The veteran should be scheduled for an EMG 
test to determine the extent of any 
neurologic symptoms resulting from the 
service-connected back disorder.  Testing 
should attempt to determine the effect of 
the veteran's spondylolisthesis.  The 
physician should specifically express an 
opinion as to whether the service-
connected back disorder results in 
symptomatology in the stomach, ribs, 
chest, hips, legs and feet.  

A complete examination of the veteran's 
spine should also be done.  The examiner 
should report:  

a.  What is the range of low back and 
cervical spine motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and to 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

b.  Describe all functional loss affecting 
the cervical and lumbar spine including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

The VAMC staff should note any 
exacerbations of the veteran's back or 
neck disabilities.  If there are none, 
that should be reported in the final 
summary of the hospitalization.  

A VA psychiatric examination should be 
done during the hospitalization.  
Psychologic testing as well as any other 
indicated tests or studies should be done 
and the results reviewed in the final 
report.  The examiner should be provided 
with both old and new rating criteria.  
The report of the psychiatric examination 
should consider both rating criteria.  In 
addition to all abnormal findings, if the 
findings for a specific criteria are 
normal, that should also be reported.  

In the summary of the hospitalization, a 
physician should express an opinion 
describing the effect of the veteran's 
back and psychiatric conditions on his 
ability to work.  

4.  In an increased rating case or 
reopened claim, when a claimant fails to 
report for examination without good 
cause, the claim must be denied.  
38 C.F.R. § 3.655 (1998).  If the veteran 
fails to report for examination, the RO 
should notify him of the requirements of 
38 C.F.R. § 3.655 and give him an 
opportunity to explain any good cause he 
may have for missing the examination.  
This Remand notifies the veteran of the 
regulation.  The veteran is also notified 
that in various contexts, the Court has 
held that reporting but not cooperating 
with the examination is tantamount to not 
reporting at all.  See Dusek; Olson v. 
Principi, 3 Vet. App. 480 (1992).  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  He is particularly 
invited to submit evidence as to the affect of the automobile 
accident on his neck, as well as evidence connecting his 
current eye abnormalities to disease or injury during 
service.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 


